The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “system for grooming” in Claims 1-16, “lock mechanism” in Claims 1 and 3, “base member” in Claims 9, 10, 13, and 14, and “component holder” in Claims 15 and 18.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 2, 8, 11, 13, 14, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Purvis et al. US 2009/0229624 (hereafter Purvis et al.).

Regarding Claim 1, Purvis et al. anticipates:
1. A system (hair brush systems, Title) for grooming an animal (device is structurally capable of grooming an animal as claimed) comprising: 
(a) a handle (handle 1130) including a grip (body of handle 1130) sized to be grasped by a human hand (Paragraph [0074]); the grip including a tool-receiving bore (indexer socket 1150) defined therein and a lock mechanism (keeper assembly 1514) to secure a tool (brush 1100) within the bore and to selectively release the tool from the bore (using button 1500 of quick-coupler releaser 1234); and 
(b) a grooming or hair collection tool (brush 1100) releasably secured within the bore with the lock mechanism (Figures 11A and 11B).  

Regarding Claim 2, Purvis et al. anticipates:
2. The system of claim 1 wherein the tool (brush 1100) includes a post (rod 1122) sized to fit within the bore (indexer socket 1150).  

Regarding Claim 8, Purvis et al. anticipates:
8. The system of claim 1 wherein the grooming or hair collection tool (brush 1100) includes one of a de-shedding tool, a brush, a mat breaker, a fur sweeper tool, a fur accumulator tool, a comb, and other tools for managing fur (Paragraph [0053] - other types of brushes, such as flat brushes, spherical brushes, oval brushes, combs, curlers without bristles, other types of bristles, etc., may suffice).  

Regarding Claim 11, Purvis et al. anticipates:
11. The system of claim 8 wherein the fur sweeper tool includes:
(a) a base holder (hair brush 1105); 
(b) a handle-engaging post (rod 1122) extending from the base holder; and 
(c) roller (cylindrical barrel 1121) held by the base holder having fur attracting material (bristles 1118)(Figure 11A).  

Regarding Claim 13, Purvis et al. anticipates:
13. The system of claim 8 wherein the fur accumulator tool includes:
(a) a base member (hair brush 1105); 
(b) a handle-engaging post (rod 1122) extending from the base member; and 
(c) a plurality of nubs extending from the base member (in embodiment where the hair brush 1105 is a comb, Paragraph [0075]).  

Regarding Claim 14, Purvis et al. anticipates:
14. The system of claim 13 wherein the base member (hair brush 1105) has a plate section (inherent body of comb) and a handle engaging section (inherent connection to rod 1122) projecting over the plate section, the nubs (inherent teeth of comb) extending from the plate section.  

Regarding Claim 16, Purvis et al. anticipates:
16. A method of using a system for grooming (hair brush systems, Title) including: 
(a) providing a handle (handle 1130): 
(b) selecting a grooming or hair collection tool (brush 1100): and 
(c) releasably securing the selected tool to the handle (using button 1500 of quick-coupler releaser 1234).  

Regarding Claim 17, Purvis et al. anticipates:
17. The method of claim 16 wherein the step of selecting a grooming or hair collection tool includes selecting one of a de-shedding tool, a brush, a mat breaker, a fur sweeper tool, a fur accumulator tool, or a comb (Figure 7 and Paragraph [0053] - other types of brushes, such as flat brushes, spherical brushes, oval brushes, combs, curlers without bristles, other types of bristles, etc., may suffice).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 3-7, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Purvis et al. US 2009/0229624 (hereafter Purvis et al.) in view of Richardson US 2,682,414 (hereafter Richardson).

Regarding Claim 3, Purvis et al. teaches:
3. The system of claim 2 wherein the post (rod 1122) includes a detent (groove 1510) sized and shaped to receive a pin (groove engager 1516)(see discussion below) of the lock mechanism (keeper assembly 1514)(Paragraph [0091]).  

Purvis et al. teaches handle that includes a lock mechanism (keeper assembly 1514) that is designed to receive a post (rod 1122) of a slide-in tool assembly (brush 1100).  The post has a detent (groove 1510) that is sized and shaped to receive the inside edge of a groove engager 1516 to lock the tool to the handle.  Purvis et al. elected by design choice to not use a pin to engage the detent.  The reference Richardson discloses an adjustable length screw drive that teaches a handle (handle 10) that includes a lock mechanism (assembly with member 32 shown in Figure 1) that is designed to receive a post (bit 14) of a slide-in tool assembly (screwdriver).  The post has a detent (recesses or depressions 48) sized and shaped to receive a pin (dog 30 – with pin-shaped tip) of the lock mechanism.  The references are analogous prior art since they solve the same problem of securing a tool to a handle with a press-to-release mechanism.  It would have been obvious design choice to one with ordinary skill in the art at the time of the invention to modify the Purvis device to employ a pin as disclosed by Richardson with the motivation to employ a different yet equivalent locking solution. 

Regarding Claim 4, Purvis et al. teaches:
4. The system of claim 3 wherein the post (rod 1122) has a free end and an opposite tool end, and the detent (groove 1510) is spaced less than 0.5 inches from the free end and spaced more than 0.25 inches from the free end (appears to be the case as shown in Figure 11B)(see discussion below).  

Assuming that the device is sized to fit an average human hand, it appears that the locations of the claim elements meet the claim limitations.  It would have been obvious design choice to one with ordinary skill in the art at the time of the invention to modify the size or location of the existing features to match a desired final product size or stability.
 
Regarding Claim 5, Purvis et al. in view of Richardson teaches:
5. The system of claim 3 wherein the post (rod 1122) is shaped to be received within the bore for engagement with the pin in only a single orientation (Paragraph [0079])(see discussion below).  

As presented in Claim 3, it would have been obvious to modify the groove engager 1516 of the Purvis et al. device to be a pin (dog 30) that engages a detent (recess or depressions 48) as taught by Richardson.  That being said, it would have been obvious to one with ordinary skill in the art that the recesses or depressions need to be correctly oriented in order for them to line up with the pin.  Therefore, it would be obviously necessary to modify the shape of the non-circular post 1504 of the Purvis et al. device to allow it to only engage in a single orientation with the motivation to ensure the that the user installs the tool so that the pin lines up with and engages the detent which allows the tool to lock into the handle as disclosed. 

Regarding Claim 6, Purvis et al. in view of Richardson teaches:
6. The system of claim 5 wherein one side of the post has a flat surface (as taught by Richardson, tool can be rectangular shaped with at least one flat surface).  

Regarding Claim 7, Purvis et al. in view of Richardson teaches:
7. The system of claim 6 wherein the side of the post having the detent is opposite of the side of the post having the flat surface (as taught by Richardson, tool can be rectangular shaped with at least one flat surface).  

Regarding Claims 6 and 7, also see Purvis et al. Paragraphs [0079]-[0080] for optional embodiments for the coupling that would obviously include flat surfaces located as claimed.

Regarding Claim 15, Purvis et al. teaches:
15. The system of claim 1 wherein: 
(a) the grip (body of handle 1130) having a free end (end near ring 1672) and an opposite tool-receiving end (end with keeper assembly 1514); the grip having a cavity with the tool-receiving bore (indexer socket 1150) at the tool-receiving end (Figure 16); and an aperture (hole for button 1500, Figure 16) with a center axis orthogonal to a center axis of the tool-receiving bore (Figure 16); 
(b) a shaft insert (connection features for holding handle cap 1152 shown in Figure 16) positioned within the cavity of the grip (Figure 16); 
(c) a component holder (handle cap 1152) held by the shaft insert; the component holder including, 
(i) a spring seat (fixture 1317); and  
(ii) slots along opposite sides (fulcrums 1314); 
(d) a push button saddle (quick-coupler release 1234) having a pair arms (hinges 1153) slidably positioned (appear to slide to install and slidably rotate during pivot) in the slots of the component holder; 
(e) a pin (groove engager 1516)(see discussion below) held by the arms in the saddle (Figure 18); the pin being movable by the saddle radially into and out of the tool-receiving bore (by pivotal motion of hinges 1153 and fulcrum 1314); 
(f) a spring (spring 1316) positioned in the spring seat of the component holder and between the between the component holder and saddle (Figure 16); and 
(g) a push button (button 1500) extending through the aperture in the grip and abutting the saddle (Figures 16 and 11A).  


Purvis et al. teaches handle that includes a lock mechanism (keeper assembly 1514) that is designed to receive a post (rod 1122) of a slide-in tool assembly (brush 1100).  The post has a detent (groove 1510) that is sized and shaped to receive the inside edge of a groove engager 1516 to lock the tool to the handle.  Purvis et al. elected by design choice to not use a pin to engage the detent.  The reference Richardson discloses an adjustable length screw drive that teaches a handle (handle 10) that includes a lock mechanism (assembly with member 32 shown in Figure 1) that is designed to receive a post (bit 14) of a slide-in tool assembly (screwdriver).  The post has a detent (recesses or depressions 48) sized and shaped to receive a pin (dog 30 – with pin-shaped tip) of the lock mechanism.  The references are analogous prior art since they solve the same problem of securing a tool to a handle with a press-to-release mechanism.  It would have been obvious design choice to one with ordinary skill in the art at the time of the invention to modify the Purvis device to employ a pin as disclosed by Richardson with the motivation to employ a different yet equivalent locking solution. 

Regarding Claim 18, Purvis et al. teaches:
18. The method of claim 16 wherein the step of providing a handle (handle 1130) includes the handle comprising: 
(a) a grip (body of handle 1130) sized to be grasped by a human hand (Paragraph [0074]); the grip having a free end (end near ring 1672) and an opposite tool-receiving end (end with keeper assembly 1514): the grip having a cavity with an opening (indexer socket 1150) at the tool-receiving end (Figure 16); and an aperture (hole for button 1500, Figure 16) with a center axis orthogonal to a center axis of the opening in the cavity (Figure 16); 
(b) a shaft insert (connection features for holding handle cap 1152 shown in Figure 16) positioned within the cavity of the grip (Figure 16); 
(c) a component holder (handle cap 1152) held by the shaft insert; the component holder including, 
(i) an open volume defining a tool-receiving bore (aperture 1710); the tool-receiving bore being at the tool-receiving end of the grip (Figures 16 and 17); 
(ii) a spring seat (fixture 1317); and 
(iii) slots along opposite sides (fulcrums 1314);  
(d) a push button saddle (quick-coupler release 1234) having a pair arms (hinges 1153) slidably positioned (appear to slide to install and slidably rotate during pivot) in the slots of the component holder; 
(e) a pin (groove engager 1516)(see discussion below) held by the arms in the saddle (Figure 18); the pin being mountable by the saddle (Figure 18);  
(f) a spring (spring 1316) positioned in the spring seat of the component holder and between the component holder and saddle (Figure 16), and 
(g) a push button (button 1500) extending through the aperture in the grip and abutting the saddle (Figures 16 and 11A).  

Purvis et al. teaches handle that includes a lock mechanism (keeper assembly 1514) that is designed to receive a post (rod 1122) of a slide-in tool assembly (brush 1100).  The post has a detent (groove 1510) that is sized and shaped to receive the inside edge of a groove engager 1516 to lock the tool to the handle.  Purvis et al. elected by design choice to not use a pin to engage the detent.  The reference Richardson discloses an adjustable length screw drive that teaches a handle (handle 10) that includes a lock mechanism (assembly with member 32 shown in Figure 1) that is designed to receive a post (bit 14) of a slide-in tool assembly (screwdriver).  The post has a detent (recesses or depressions 48) sized and shaped to receive a pin (dog 30 – with pin-shaped tip) of the lock mechanism.  The references are analogous prior art since they solve the same problem of securing a tool to a handle with a press-to-release mechanism.  It would have been obvious design choice to one with ordinary skill in the art at the time of the invention to modify the Purvis device to employ a pin as disclosed by Richardson with the motivation to employ a different yet equivalent locking solution. 

Claims 9, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Purvis et al. US 2009/0229624 (hereafter Purvis et al.) in view of Roy US 2007/0169720 (hereafter Roy).

Purvis et al. discloses in (Paragraph [0053] - other types of brushes, such as flat brushes, spherical brushes, oval brushes, combs, curlers without bristles, other types of bristles, etc., may suffice.  Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify other prior art brushes to attach to the Purvis et al. device.  The reference Roy discloses a brush for removal of hair specifically intended for use on a domestic animal.  It would have been obvious to modify the Roy device to remove the handle and incorporate a post (rod 1122) sized to fit within the bore (indexer socket 1150) of an external handle with the motivation to increase the scope of intended use applications for the Purvis et al. device.  For the following rejections, assume that the Roy device has been modified to attach to the Purvis handle.

Regarding Claim 9, Purvis et al. in view of Roy teaches:
9. The system of claim 8 wherein the mat breaker includes 
(a) a base member (Roy - bristle pad mounting portion 105); 
(b) a handle-engaging post (Roy modified to include rod 1122 of Purvis et al.) extending from the base member; and  
(c) a set of curved teeth (Roy - rigid or semi-rigid bristles 108 which can be slightly angled (Figure 4), Paragraph [0022]) held in the base member, the set of teeth being movable within the base member (Roy - rotatable about axis or rotation R).  

Regarding Claim 10, Purvis et al. in view of Roy teaches:
10. The system of claim 9 wherein the set of teeth (Roy - rigid or semi-rigid bristles 108 which can be slightly angled, Paragraph [0022]) are rotatable 1800 (Roy - rotatable about axis or rotation R) within the base member (Roy - bristle pad mounting portion 105).  

Regarding Claim 12, Purvis et al. in view of Roy teaches:
12. The system of claim 11 wherein:(a) the base holder (Roy - bristle pad mounting portion 105) includes an open tube (Roy – opening which accommodates rotatable bristle pad 106, Figure 1); (b) the roller (Roy – bristle support pad 118) is rotatably held within the open tube (Roy – Figure 1); and (c) the base holder has an opening providing exposure to the fur attracting material of the roller (Roy – Figure 1).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of brushes with separable handles.      

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Carlson whose telephone number is (571) 272-9963.  The examiner can normally be reached on Monday - Friday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.